UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



JASON W. KARR,

                            Plaintiff,                          17-CV-0435Sr
v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                            Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all

proceedings, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g).

Dkt. #18.



                                      BACKGROUND

              Plaintiff’s application for disability insurance benefits and supplemental

security income (“SSI”),was granted on November 21, 1991, with a disability onset date

of December 31, 1988, when plaintiff was 19. Dkt. #8, p.129. Continuing disability

medical reviews dated January 16, 1993 and March 28, 1998 determined that plaintiff

continued to be disabled due to attention deficit hyperactivity disorder (“ADHD”), and

personality disorder with narcissistic and dependent features. Dkt. #8, pp.129 & 141.

During this time period, plaintiff “worked at a variety of jobs” and exhausted his trial

work period. Dkt. #8, p.141.
              On September 9, 2002, the Social Security Administration (“SSA”),

determined that plaintiff’s disability had ceased, with benefits terminating as of

November of 2002. Dkt. #8, p.129. On appeal, by decision dated March 30, 2006,

Administrative Law Judge (“ALJ”), Nancy Lee Gregg determined that plaintiff’s severe

impairments were well controlled with Ritalin such that plaintiff was able to perform work

at all exertional levels and that he was able to understand, remember, follow, carry out

and complete simple, detailed and some complex tasks independently in an occupation

that did not require significant interaction with the general public. Dkt. #8, p.142. As a

result, the ALJ found plaintiff capable of performing his past relevant work as a

commercial and industrial cleaner, store laborer and shipping and receiving clerk. Dkt.

#8, pp.139-40.



              Plaintiff filed an application for SSI on January 5, 2010, alleging disability

beginning January 10, 2003, due to ADHD, learning disabilities and mental health

problems. Dkt. 8, pp.387 & 481. A hearing was held before ALJ Brian Kane on March 1,

2012, at which plaintiff, represented by counsel, and an impartial vocational expert,

Julie Andrews, appeared and testified. Dkt. #8, pp.41-95. Plaintiff testified that he

wanted to work, and had attempted numerous jobs, but “had difficulties with everything

[he] tried.” Dkt. #8, p.58. He explained that sometimes he had difficulty doing the job,

sometimes he lost interest, and sometimes he didn’t do it right. Dkt. #8, p.58. He

testified that he didn’t know what he could do, speculating that he needed to “find a job

where I could either be on my own or left alone, on my own, or given a set of

instructions that I can follow and go with.” Dkt. #8, p.58. Plaintiff further testified that


                                              -2-
              I’ve done multiple jobs, and they last so long, or something
              happens. Or I get in trouble, or I just walk off a job - lack of
              interest - or issues with other employees, or things like that.

Dkt. #8, p.88. He also noted another job where his “attention span caused some . . .

significant damage” to the truck as he was delivering a mobile storage unit. Dkt. #8,

p.56.



              ALJ Kane rendered a determination that plaintiff was not disabled on April

24, 2012 (Dkt. #8, pp.149-157), but the Appeals Council remanded the matter for

further consideration of plaintiff’s residual functional capacity (“RFC”), in light of the

ALJ’s determination that plaintiff had moderate limitations in concentration, persistence

or pace and should avoid more than occasional interaction with co-workers and the

general public. Dkt. #8, p.163. More specifically, the Appeals Council determined that

“the assessed residual functional capacity assessment does not adequately account for

the claimant’s mental impairments because it has no limitations corresponding to the

moderate limitations in concentration, persistence or pace.” Dkt. #8, p.163.



              A second hearing was held before ALJ Kane on August 21, 2015, at

which plaintiff, represented by counsel, and an impartial vocational expert, Dawn

Blythe, testified. Dkt. #8, pp.99-125. Plaintiff testified regarding his job delivering 164

Pennysavers, stating that he incorporates the inserts into the pennysavers and delivers

them weekly on foot, but had “messed it up a few times” and had to go back and fix it.

Dkt. #8, pp.105 & 120. He noted that he was often distracted during this process and

divided the task over the course of a day. Dkt. #8, p.123. The vocational expert


                                              -3-
recognized that plaintiff had “a lot of like just few-week jobs or a couple-month jobs.”

Dkt. #8, p.109. Plaintiff agreed that he has had more jobs than he could count. Dkt. #8,

p.110. The ALJ asked the vocation expert if an individual with plaintiff’s age, education

and work experience who was limited to semi-skilled work would be able to engage in

his past relevant work. Dkt. #8, p.111. The vocational expert answered that such an

individual could perform plaintiff’s past relevant work as a laborer, cleaner or cashier.

Dkt. #8, p.111. Plaintiff’s attorney asked the vocational expert if her opinion would

change if plaintiff was “off task 20 percent of the day.” Dkt. #8, p.111. The vocational

expert agreed that plaintiff would not be able to sustain any employment if he was off

task 20 percent of the day. Dkt. #8, p.111.



              ALJ Kane rendered a determination that plaintiff was not disabled on

March 7, 2016. Dkt. #8, pp.26-30. Specifically, the ALJ made the following findings with

regard to the five-step sequential evaluation: (1) plaintiff had not engaged in substantial

gainful activity since applying for benefits on January 5, 2010; (2) plaintiff’s ADHD

constituted a severe impairment; (3) plaintiff’s impairment did not meet or equal any

listed impairment in that his activities of daily living were not restricted and he had only

mild difficulties with social functioning, moderate difficulties in concentration,

persistence or pace, and no episodes of decompensation of extended duration; (4)

plaintiff retained the capacity to perform a full range of semi-skilled or unskilled work at

all exertional levels; and (5) plaintiff was therefore capable of performing his past

relevant work as a commercial cleaner and cashier. Dkt. #8, pp.28-33.




                                              -4-
               The Appeals Council denied plaintiff’s request for review on March 21,

2017. Dkt. #8, p.6.



               On May 18, plaintiff commenced this action seeking review of the

Commissioner of Social Security’s (“Commissioner’s”), final decision. Dkt. #1.



                              DISCUSSION AND ANALYSIS

               Plaintiff argues that the ALJ’s RFC failed to account for the fact that

plaintiff’s treatment providers “consistently observed plaintiff as being easily distracted,

lacked attention and concentration, memory, impulsive, scattered and difficult to follow,

diminished judgment and insight, unable to work at consistent pace, and difficulty with

others.” Dkt. #15-1, p.27. Moreover, plaintiff argues that his history demonstrates an

inability to sustain full-time competitive work on a regular and continuous basis. Dkt.

#15-1, p.29.



               The Commissioner argues that the ALJ properly weighed the opinions of

plaintiff’s treating sources to determine that plaintiff retained the RFC to perform his

past relevant work. Dkt. #16-1, pp.20-27.



               “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as


                                              -5-
a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “Where an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant must

establish an inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than

twelve months. 20 C.F.R. § 404.1505(a). The Commissioner must follow a five-step

sequential evaluation to determine whether a claimant is disabled within the meaning of

the Act. 20 C.F.R. § 404.1520(a). At step one, the claimant must demonstrate that he is

not engaging in substantial gainful activity. 20 C.F.R. § 404.1520(b). At step two, the

claimant must demonstrate that he has a severe impairment or combination of

impairments that limits the claimant’s ability to perform physical or mental work-related

activities. 20 C.F.R. § 404.1520(c). If the impairment meets or medically equals the

criteria of a disabling impairment as set forth in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and satisfies the durational requirement, the claimant is entitled to

disability benefits. 20 C.F.R. § 404.1520(d). If the impairment does not meet the criteria

of a disabling impairment, the Commissioner considers whether the claimant has

                                             -6-
sufficient residual functional capacity (“RFC”), for the claimant to return to past relevant

work. 20 C.F.R. § 404.1520(e)-(f). If the claimant is unable to return to past relevant

work, the burden of proof shifts to the Commissioner to demonstrate that the claimant

could perform other jobs which exist in significant numbers in the national economy,

based on claimant’s age, education and work experience. 20 C.F.R. § 404.1520(g).



              The ALJ’s determination that plaintiff is capable of returning to his past

relevant work is not supported by substantial evidence because it fails to account for

the ALJ’s determination that plaintiff has moderate difficulties in concentration,

persistence or pace.



              In the instant case, despite being remanded by the Appeals Council for

consideration of how plaintiff’s RFC is affected by his mental impairments with respect

to concentration, persistence or pace (Dkt. #8, p.163), the ALJ’s assessment of

plaintiff’s RFC fails to address the affect of plaintiff’s moderate difficulties in

concentration, persistence or pace upon his ability to perform his past relevant work or

engage in other substantial gainful activity. When making findings about a plaintiff’s

RFC, an ALJ may not avoid a detailed assessment regarding the degree of functional

limitation resulting from a mental impairment by simply stating that the claimant can

perform simple, unskilled work. Karabinas v. Colvin, 16 F. Supp.3d 206, 215 (W.D.N.Y.

2014) (collecting cases). Moreover, an ALJ’s hypothetical to a vocational expert “should

explicitly incorporate any limitations in concentration, persistence and pace.” McIntyre v.

Colvin, 758 F.3d 146, 152 (2d Cir. 2014). “If a hypothetical question does not include all

                                               -7-
of a claimant’s impairments, limitations and restrictions, or is otherwise inadequate, a

vocational expert’s response cannot constitute substantial evidence to support a

conclusion of no disability.” Kuleszo v. Barnhart, 232 F. Supp.2d 44, 57 (W.D.N.Y.

2002). The failure to incorporate such limitations is only harmless error if: (1) medical

evidence demonstrates that a claimant can engage in simple, routine tasks or unskilled

work despite limitations in concentration, persistence, and pace, and the challenged

hypothetical is limited to include only unskilled work; or (2) the hypothetical otherwise

implicitly accounted for a claimant’s limitations in concentration, persistence and pace.

McIntyre, 758 F.3d at 152.



              As the ALJ determined that plaintiff could perform semi-skilled work and

the ALJ’s only question to the vocational expert was whether an individual with plaintiff’s

age, education and work experience who was limited to semi-skilled work would be able

to engage in his past relevant work (Dkt. #8, p.111), the hypothetical cannot be

considered harmless error. In contrast, the question posed by plaintiff’s attorney, to wit,

whether plaintiff would be able to sustain employment if he was off task 20 percent of

the day, was based upon assumptions about plaintiff’s ability to concentrate which is

amply supported by the medical evidence. For example:

              ! In 2009, Dr. Patil opined that plaintiff was moderately limited in his

ability to maintain concentration and interact appropriately with others and very limited

in his ability to function at a consistent pace in a work setting (Dkt. #8, p.619);

              ! In 2010 Dr. Patil opined that plaintiff was moderately limited in his ability

to maintain concentration, make simple decisions, interact appropriately with others,


                                             -8-
maintain socially appropriate behavior and function in a work setting at a consistent

pace (Dkt. #8, pp.621, 623, 626);

               ! In 2011, Licensed Clinical Social Worker (“LCSW”),1 Paula Callahan

opined that plaintiff was moderately limited in his ability to understand and remember

instructions, make simple decisions, interact appropriately with others and maintain

socially appropriate behavior and very limited in his ability to maintain concentration and

function at a consistent pace in a work setting (Dkt. #8, p.618);

               ! In 2012, Ms. Callahan opined that plaintiff was moderately limited in his

ability to understand and remember instructions, interact appropriately with others and

maintain socially appropriate behavior and very limited in his ability to maintain

concentration, noting that plaintiff was easily distracted, gets easily frustrated and has

problems with authority figures (Dkt. #8, p.628);

               ! In 2013 Dr. Racaniello observed that plaintiff had “a tendency to go off

on tangents” and was “difficult to follow” at times (Dkt. #8, p.750);

               ! In 2014, Dr. Prasad observed that plaintiff “rambled;” “talks with some

mannerism and shows some looseness of association” (Dkt. #8, p.759);

               ! In 2014, Dr. Ortega opined that plaintiff was

               hard to follow. He gets easily scattered in one to one.
               Keeping an intelligent conversation with him is usually
               difficult due to the inability to stay on one topic. . . . He gets
               easily unfocused.

(Dkt. #8, p.767);


       1
          Although licensed clinical social workers are not acceptable medical sources entitled to
controlling weight, the ALJ may not disregard their opinion solely on that basis, but must
consider the treatment relationship, length and frequency of examinations, the evidence
supporting the opinion and its consistency with the record as a whole in deciding the amount of
weight to give such opinions. Martino v. Commissioner, __ F.Supp.3d __, 17-CV-1071, 2018
WL 5118318, at *8 (W.D.N.Y. Oct. 19, 2018).

                                               -9-
              ! In 2015, Licensed Master Social Worker Diane Porcelli, plaintiff’s

Medicaid Service Coordinator for approximately nine years, opined that plaintiff

              is very disorganized in his thinking and behavior. Unable to
              maintain focus when conversing, Jason usually switches
              from topic to topic quickly and within a matter of a few
              minutes. While he is articulate and appears to have many
              strengths, his thought process is highly scattered. It is
              doubtful that he would be able to concentrate on one task or
              be at all productive in a structured environment. He has
              much difficulty in explaining things since he changes topics
              so quickly and must be constantly redirected back to the
              original topic, which he believes he has already dealt with
              adequately. In the time that I have know Jason he has been
              unable to fully recount a story or situation he was involved in
              without significant redirection during the conversation. It is
              easy for the listener to get lost and confused when listening
              to him. Jason is also impulsive and easily distracted by
              anything that is going on around him. He seems to be
              preoccupied with everything that is external to him and
              verbalizes such in any one conversation.

(Dkt. #8, pp.662-63); and

              ! In 2015, Dr. Ortega noted that plaintiff

              is still taking his Ritalin . . . He is still scattered and
              unfocused. He is redundant and perseverative. I don’t see
              any depression or anxiety, at least no more than usual. I
              don’t see any mania. He is in full reality contact. He needs a
              lot of repetition and redirection. I tend to believe he does
              have ADHD which keeps him from focusing or
              understanding input given, as it seems to take a while.

Dkt. #8, p.790. Moreover, a consultative psychiatric evaluation by Dr. Lin on April 28,

2015 observed that plaintiff “[a]ppeared to be moderately impaired due to distractibility”

and “appeared to have significant difficulty concentrating during conversations.” Dkt. #8,

p.715.




                                           -10-
              “Where the existing record contains persuasive proof of disability and a

remand for further evidentiary proceedings would serve no further purpose, a remand

for calculation of benefits is appropriate.” White v. Comm’r, 302 F. Supp.2d 170, 174

(W.D.N.Y. 2004), quoting Martinez v. Commi’r, 262 F. Supp.2d 40, 49 (W.D.N.Y 2003).

Such a determination is particularly appropriate where, as here, a matter has already

been remanded and the ALJ failed to address the issue identified for reconsideration.

Peach v. Berryhill, No. 17-CV-201, 2018 WL 4140613, at *5 (W.D.N.Y. Aug. 30, 2018).

Given the consistency of multiple professional observations and opinions over a lengthy

period of time, “substantial evidence on the record as a whole indicates that [plaintiff] is

disabled and entitled to benefits.” Bush v. Shalala, 94 F.3d 40, 46 (2nd Cir. 1996).



                                      CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #15), is granted and the case is remanded for calculation of benefits; and the

Commissioner’s motion for judgment on the pleadings (Dkt. #16), is denied.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.


DATED:        Buffalo, New York
              December 10, 2018

                                            s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge


                                            -11-
